Citation Nr: 1208138	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to August 1982 and from October 1986 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in November 2009 and August 2011, at which time the Board remanded it for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary, and, as a matter of law, the Veteran has a right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  The terms "new" and "material" have specific meanings that are not commonly known to VA claimants.  

VA has a duty to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VA is also obligated to provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  See Kent, supra.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  Id.  VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

In a May 2004 rating decision, the RO denied service connection for bilateral hearing loss.  The rating decision noted that the service treatment records showed hearing loss in the left ear when the Veteran enlisted and that aggravation at more than the normal rate of progression was not shown.  There was no discussion of the Veteran having right ear hearing loss when he enlisted or that the right ear hearing loss was being denied because of a lack of aggravation during service.  The Veteran did not appeal this decision and it became final.

In August 2005, the Veteran submitted a claim to reopen the previously denied claim of service connection for bilateral hearing loss.  In an October 2005 letter, the RO informed the Veteran that service connection for hearing loss had previously been denied because preexisting hearing loss was not aggravated by service.  This is a correct statement regarding his hearing loss of the left ear, which was subsequently found to be service connected.  However, it is incorrect regarding the basis of the previous denial for right ear hearing loss. 

In November 2009, the Board remanded the claim in order for the Veteran to be informed that he had to submit new evidence regarding the existence of hearing loss of the right ear pursuant to VA regulation and a connection between the right ear hearing loss and his service in order to prevail on his petition to reopen the claim. 

The AMC sent the Veteran a letter in April 2010 again informing him that he had to submit evidence that his preexisting hearing loss of the right ear was aggravated in service.  The October 2010 supplemental statement of the case provided the correct legal analysis pertaining to the denial of the claim.  However, a letter, as opposed to a patchwork of post-decisional documents, is required to meet VA's notification requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, in August 2011 the Board again remanded the claim in order for proper notice to be sent to the Veteran.  Unfortunately, in August 2011 the AMC once again sent a letter stating that the Veteran had to submit evidence that his preexisting hearing loss of the right ear was aggravated in service.  The Veteran has never received proper notice regarding this claim.  Therefore, the claim must again be remanded to provide the Veteran with notice which complies with these VA provisions and case law noted above. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice under 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); and Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice must explain the terms "new" and "material;" and explain the types of evidence that would be considered new and material.  The notice must describe what evidence would be necessary to substantiate: the existence of hearing loss of the right ear pursuant to VA regulation, and a connection between the Veteran's service and the current hearing loss of the right ear necessary to satisfy the elements of the underlying claim which was found insufficient in the previous decision; the degree of the disability; and the effective date if service connection is granted.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; Kent and Dingess/Hartman, supra.  

The notice must NOT state that the basis of the previous denial for right ear hearing loss was that it existed prior to service and was not aggravated therein.

2. Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


